DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-54 are pending in this application.
Claim Objections
Claims 1,10 are objected to because of the following informalities: Please remove “-“ from the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,8-15,17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alexander et al(US 2018/0359233).
	Claim 1: Alexander disclose collecting one or more sets of contextual data and anonymizing the collected one or more sets of contextual data in (page 5 [0060]; client side application 302 anonymize information; anonymized information may be communication content or communication characteristic. Anonymizing user data may advantageously protect private user information, encouraging to opt in to sending information for contextual authentication). Alexander disclose transferring the anonymized contextual data sets to an authentication server and at the authentication server analyzing the received anonymized contextual data sets for authenticating the user in (page 5[0044]; authentication software compare received information to authenticate criteria to communicate an authentication decision). Alexander disclose one or more sets of contextual data comprise values of one or more computable contextual data elements and wherein the step of anonymizing the collected one or more sets of contextual data comprises transforming a first value of at least one of computable contextual data elements using a similarity preserving anonymization transformation in (page 5[0060]; application 302 hash or encrypt the identifier to achieve anonymity before sending. Anonymizing user data protect private user information, encouraging more users to opt in to sending information for contextual authentication).
Claim 2: Alexander disclose analyzing the received anonymized contextual data for authenticating the user comprises exploiting a similarity between various received anonymized contextual data sets that is preserved by similarity preserving anonymization transformation in (page 5[0044]).
Claim 3: Alexander disclose similarity preserving anonymization transformation preserves similarity in a probabilistic sense in (page 11[0087]).
Claim 4: Alexander disclose similarity preserving anonymization transformation preserves similarity deterministic sense in (page 10[0083-0084]).
Claim 5: Alexander disclose step of learning one or more user models for user using  at least some of anonymized collected one or more sets of contextual data in (page 10[0085]).
Claim 8: Alexander disclose updating learnt one or more user models in (page 10[0085]).
Claim 9: Alexander disclose updating of learnt one or more user models is performed at regular intervals in (page 10[0085]).
Claim 10: Alexander disclose a collection component adapted to collect one or more sets of contextual data and an anonymization component adapted to anonymize the one or more sets of contextual data collected by the collection component in (page 5 [0060]; client side application 302 anonymize information; anonymized information may be communication content or communication characteristic. Anonymizing user data may advantageously protect private user information, encouraging to opt in to sending information for contextual authentication). Alexander disclose an authentication server adapted to analyze anonymized one or more sets of contextual data in (page 5[0044]; authentication software compare received information to authenticate criteria to communicate an authentication decision). Alexander disclose one or more sets of contextual data collected by the collection component comprise values of one or more computable contextual elements and anonymization component is adapted to anonymize the collected one or more sets of contextual data by transforming a first value of at least one of computable contextual data elements using a similarity preserving anonymization transformation in (page 5[0060]; application 302 hash or encrypt the identifier to achieve anonymity before sending. Anonymizing user data protect private user information, encouraging more users to opt in to sending information for contextual authentication).
Claim 11: Alexander disclose collection component is comprised in a personal client computing device associated with the user in(fig.3).
Claim 12: Alexander disclose collection component is adapted to receive values of at least some contextual data elements of one or more sets of contextual data from one or more hardware sensors comprised in personal client computing device in (page 6[0053]).
Claim 13: Alexander disclose collection component is adapted to receive values of at least some contextual data elements of one or more sets of contextual data from an operating system of personal client computing device in (page 5[0044];[0047]).
Claim 14: Alexander disclose anonymization component is also comprised in the personal client computing device in (page 6[0052]).
Claim 15: Alexander disclose collection component is comprised in a software client application running on personal client computing device in (page 5[0044];fig.3).
Claim 17: Alexander disclose similarity comprises a measure of distance in (page 6[0055]).
Claim 18: Alexander disclose a user model learning component adapted to learn one or more user models for user using at least some of anonymized collected one or more sets of contextual data in (page 10[0085]).
Claim 19: Alexander disclose authentication server is adapted to analyze the received anonymized contextual data sets for authenticating the user by comparing at least some of received anonymized contextual data sets with learnt one or more user models in (page 10[0085]).
Claim 20: Alexander disclose user model learning component is further adapted to update learnt one or more user models in (page 10[0085]).
Claim 21: Alexander disclose user model learning component is further adapted to update learnt one or more user models using at  least some anonymized contextual data sets that have been received since the previous occurrence of updating of learnt one or more user models in (page 10[0084-0085]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 11,184,350. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 11,184,350
Claim 1: A method to secure a user’s interaction with a remotely accessible computer-based application, the method comprising the steps of:
collecting one or more sets of contextual data;
anonymizing the collected one or more sets of contextual data;
transferring the anonymized contextual data sets to an authentication server;
at the authentication server analyzing the received anonymized contextual data sets for authenticating the user;
wherein the one or more sets of contextual data comprise values of one or more computable contextual data elements;
wherein the step of anonymizing the collected one or more sets of contextual data comprises transforming a first value of at least one of said computable contextual data elements using a similarity preserving anonymization transformation.

Claim 1: A method to secure a user’s interaction with a remotely accessible computer-based application, the method comprising the steps of:
collecting one or more sets of contextual data;
anonymizing the collected one or more sets of contextual data;
transferring the anonymized contextual data sets to an authentication server;
at the authentication server analyzing the received anonymized contextual data sets for authenticating the user;
wherein the one or more sets of contextual data comprise values of one or more computable contextual data elements;
wherein the step of anonymizing the collected one or more sets of contextual data comprises transforming a first value of at least one of said computable contextual data elements using a similarity preserving anonymization transformation; and
wherein the values of at least some of the anonymized contextual data are function of the original values of the collected contextual data prior to anonymization and the value of a salt.


Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method to secure a user’s interaction with a remotely accessible computer-based application to collect one or more sets of contextual data and
anonymizing the collected one or more sets of contextual data, and is substantively-similar independent claim 10, said claims are merely a broader version of claim 1 of U.S. Patent No. 11,184,350 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 2-9,11-21, each depending from one of independent claims 1,8 and 15, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,509,676 in view the foregoing nonstatutory double patenting rejection of claim 1.
Allowable Subject Matter
Claims 6-7,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435